Citation Nr: 9923051	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a temporary total rating, based on a 
hospitalization from November 18, 1993, to December 31, 1993.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the nose.

3.  Entitlement to an increased (compensable) evaluation for 
a disability manifested by hematuria.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1994.  For reasons to be discussed, further 
development is required prior to a decision on the increased 
rating issues.


FINDINGS OF FACT

1.  The veteran was hospitalized from November 18, 1993, to 
December 9, 1993, a period in excess of 21 days, for 
treatment of service-connected nasal fracture residuals.

2.  Further hospitalization from December 9, 1993, to 
December 22, 1993, for nonservice-connected psychiatric 
treatment, a period not in excess of 14 days, was followed 
immediately by treatment from December 22, 1993, to December 
31, 1993, for pneumonia due to post-surgical 
septorhinoplasty.


CONCLUSION OF LAW

The veteran is entitled to a temporary total rating, based on 
a hospitalization from November 18, 1993, to December 31, 
1993.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 
4.29 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the hospitalization from November 
18, 1993, to December 31, 1993, was for treatment of his 
service-connected nasal fracture residuals.  Initially, we 
find that the appellant's claim is well-grounded; that is, it 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1991).  The relevant facts have been properly 
developed, and, accordingly, the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the appellant's claim has been satisfied.  Id.   

As pertinent to this appeal, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment or 
hospital observation in a Department of Veterans Affairs (VA) 
hospital for a period in excess of 21 days.  A temporary 
release which is approved by an attending VA physician as 
part of the treatment plan will not be considered an absence, 
if, during the initial 21 days of hospitalization, the 
authorized absence is not in excess of four days.  Following 
a period of hospitalization in excess of 21 days, an 
authorized absence in excess of 14 days will be regarded as 
the equivalent of hospital discharge.  38 C.F.R. § 4.29 
(1998).   

According to the hospital summary, the veteran was 
hospitalized on November 18, 1993, for a septorhinoplasty, 
which was performed the following day.  On December 9, 1993, 
he was transferred to the psychiatry unit for treatment of 
depression.  On December 22, 1993, he was transferred back 
for treatment of pneumonia.  He was discharged on December 
31, 1993.  "In excess of 21 days" is not explicitly defined 
by statute or regulation; accordingly, resolving all 
reasonable doubt in the veteran's favor, the day of admission 
is counted, as well as the date of discharge, or, in this 
case, the date of transfer to the psychiatric service, for a 
total of 23 days.  Thus, the initial period of 
hospitalization, prior to the transfer to a psychiatric unit, 
is in excess of 21 days.  

Regarding whether treatment was for a service connected 
disability, the hospital records note that the 
septorhinoplasty was performed to alleviate nasal obstruction 
due to traumatic nasal deformity.  Since the veteran is 
service-connected for the traumatic nasal deformity, the 
treatment was for a service-connected disability.  Moreover, 
although initial plans to discharge the veteran were made as 
early as November 22, 1993, he was not discharged from that 
unit until December 9, 1993, and treatment records show that 
he continued to be treated for his post-operative residuals 
during that time.  Although there were psychiatric 
evaluations, as well as a social work evaluation, during that 
time period, they were not for a consecutive period of time 
that would be analogous with an "authorized absence."  
Additionally, in evaluating the veteran's claim, if the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails; only if a fair preponderance of the 
evidence is against the claim is the claim denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  The evidence 
is at least in equipoise as to whether the veteran's initial 
23-day period of hospitalization was for a service-connected 
disability; accordingly, with the resolution of all 
reasonable doubt in his favor, he is entitled to a temporary 
total rating, based on hospitalization, for that period.   

Further, although he was hospitalized in a psychiatric unit, 
beginning December 9, 1993, on the 14th day of that 
hospitalization, he was transferred back, for treatment of 
pneumonia.  According to the discharge summary, the diagnosis 
was "pneumonia, [status post] septorhinoplasty."  As a 
result of this diagnosis, with the resolution of all 
reasonable doubt in his favor, the pneumonia cannot be 
dissociated from the septorhinoplasty.  Accordingly, the 
final part of the hospitalization, from December 22, 1993, to 
December 31, 1993, must also be considered as having been 
necessitated by a service-connected disability.  The transfer 
to the psychiatric unit, which was not for a service-
connected disability, may be considered analogous to an 
authorized absence; since this interim transfer was not for 
"in excess of 14 days," the entire period of 
hospitalization, from November 18, 1993, to December 31, 
1993, must be considered as having been required as treatment 
for a service-connected disability.  See 38 C.F.R. § 
4.29(a)(2) (1998).  


ORDER

A temporary total rating based on hospitalization from 
November 18, 1993, to December 31, 1993, is granted, subject 
to regulations governing the payment of monetary benefits.


REMAND

Regarding the issue of entitlement to a compensable rating 
for a disability manifested by hematuria, the veteran was to 
be afforded a VA examination for this disability.  However, 
such an examination was not conducted.  According to computer 
information printed in April 1996, it appears that the 
veteran may have been scheduled for urology examinations in 
March 1996, for which he failed to report.  However, another 
sheet notes that the examination was canceled due to 
"adequate medical evidence."  Particularly in light of the 
results of a urinalysis conducted in February 1996, which 
showed several values outside the normal reference range, 
including red blood cells and "urine blood," it must be 
clarified whether the veteran failed to report for an 
examination, or whether the examination was canceled by the 
VA.  Moreover, if the veteran failed to report, it must be 
documented, in the claims file, that he received adequate 
notice of this examination at his correct mailing address.  
In addition, any relevant VA treatment records must be 
obtained.

As to the issue of entitlement to a compensable rating for 
residuals of a fractured nose, for 50 percent nasal 
obstruction on both sides, or complete obstruction on one 
side, a 10 percent rating is warranted for traumatic nasal 
septum deviation.  38 C.F.R. Part 4, Code 6502 (1998).  
According to a VA examination in November 1993, the veteran 
had a deviated nasal septum to the left, with nasal 
obstruction, diagnosed as traumatic septonasal defect, for 
which he underwent surgery later that month.  He filed his 
claim for an increased rating in January 1994, after the 
surgery had been completed.  However, the effective date for 
an increased disability rating is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (1998).  Inasmuch as the November 
1993 examination indicated a significant degree of 
obstruction, the VA should obtain any other evidence of 
treatment for the nasal fracture residuals from January 1993 
to November 1993, as well as the operative report of the 
surgical procedure in November 1993, which may contain more 
specific information as to the degree of blockage present 
prior to surgery.

In addition, at his hearing before a hearing officer in 
January 1996, the veteran claimed that his nasal blockage had 
been worse since the surgery.  The VA examination in February 
1996, although diagnosing only allergic rhinosinusitis, and 
not nasal fracture residuals, did not specifically state 
whether or not nasal blockage, due to residuals of a 
fracture, was present.  Consequently, he must be afforded an 
additional examination.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should ascertain whether the 
failure to conduct a VA urology 
examination in about February or March 
1996 was due to the veteran's failure to 
report for the examination, or whether it 
was canceled at the direction of the VA.  

	a.  If due to the veteran's failure 
to report for a scheduled examination, the 
RO should obtain documentation from the 
medical center of the notice sent to the 
veteran regarding the scheduled 
examination(s).

	b.  If the examination was canceled 
by the VA because of "adequate medical 
evidence," or if there is no 
documentation that the veteran received 
adequate notice to report for an earlier 
examination(s), he should be scheduled for 
a VA examination to find whether he has 
hematuria, and if so, to identify the 
symptomatology associated with the 
hematuria, to include a determination of 
the cause, if feasible.  In addition, the 
significance, or lack thereof, of any 
abnormal laboratory findings should be 
explained.  If the examination is 
conducted, the claims file must be made 
available to the examiner for review prior 
to the examination.  

2.  Records of the veteran's outpatient 
treatment for nasal complaints from 
January 1993 to November 1993, if any, 
should be obtained from the appropriate VA 
facilities, including San Juan, Bronx, and 
Northport medical centers.  In addition, 
the operative report for the 
septorhinoplasty conducted November 19, 
1993, at the Bronx VA medical center, 
should be obtained.

3.  The veteran should be scheduled for a 
VA examination to determine the current 
manifestations of his nasal fracture 
residuals.  Any manifestations of or due 
to the nasal fracture residuals should be 
set forth in detail, and it must be 
specifically noted whether, and if so, to 
what degree, there is blockage of the 
nasal passage(s), due to the postoperative 
nasal fracture residuals.  

4.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







